DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/24/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2014/0133033 A1) in view of Schwalm (UV Coatings Basics, Recent Developments and New Applications, 2007) and Watanabe et al (US 2010/0245715 A1).
Regarding claims 1, 5-7, 9, and 16, Shim teaches an antiglare coating composition and an antiglare film comprising a transparent substrate layer; and an anti-glare layer overlying the transparent substrate layer and being formed from the coating composition (i.e., formable anti-glare polymer film having at least one surface and a coating on the surface, said coating being a reaction of a product of a coating composition) (abstract, para 10).
Shim further teaches the coating being a reaction of a product of a coating composition (e.g., photocurable resin) comprising an olefin oxide compound represented by the following formula 1 or 2:
(CH2CH2O)x(CH2CH3CHO)y(CH2CH2O)z 			[Formula 1]
R1--(CH2CH2O)x(CH2CH3CHO)y(CH2CH2O)z--R2 	[Formula 2]
where each of R1 and R2 is independently (meth)acrylate, alkyl(meth)acrylate having 1 to 3 carbon atoms, hydroxide, or hydrogen; and each of x, y and z is independently an integer from 0 to 150 and satisfies x+y+z ≥ 1; and acryl-based resins, such as reactive acrylate oligomers, multifunctional acrylate monomers, or mixtures thereof; wherein the reactive acrylate oligomers may include urethane acrylate oligomer, epoxy acrylate oligomer, polyester acrylate, polyether acrylate, or mixtures thereof; wherein specific examples of the multifunctional acrylate monomers may include dipentaerythritol hexaacrylate, dipentaerythritol hydroxy pentaacrylate, pentaerythritol tetraacrylate, pentaerythritol triacrylate, trimethylene propyl triacrylate, propoxylated glycerol triacrylate, trimethylpropane ethoxy triacrylate, 1,6-hexanediol diacrylate, propoxylated glycero triacrylate, tripropylene glycol diacrylate, ethylene glycol diacrylate, or mixtures thereof (para 16-17; 32-33). Therefore Shims would have suggested or otherwise allowed one of ordinary skill in the art at the time of invention to at once envisage the compositions of the instant claims.
Regarding the limitation “wherein said coating composition has a theoretical crosslinking density (χc) in the range of from < 2.0 · 10-3,” it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of constituents in the composition of Shim to arrive at the desired crosslinking density.
However, Shim fails to expressly disclose the theoretical crosslinking density is calculated from the equation stated in instant claim 1. 
Schwalm teaches it was known in the art at the time of invention in polymerizable acrylate coatings or films to calculate the theoretical crosslinking density from the equation stated in instant claim 1 (page 71), and further suggests the influence of crosslink density on properties such as scratch resistance, pendulum hardness, and chemical resistance; wherein the crosslink densities may be in the range of < 2.0 · 10-3 (para 173-175).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Schwalm, to calculate and adjust the theoretical crosslink density of the antiglare coating composition of Shim to optimize the  scratch resistance, pendulum hardness, and chemical resistance of the coating.
Shim as modified by Schwalm fails to suggest the surface is textured; wherein the uncoated thermoplastic film has a roughness R3z according to DIN ISO 4593 in the range of 500 nm to 4000 nm; wherein the uncoated thermoplastic film has a roughness R3z according to DIN ISO 4593 in the range of 2000 nm to 8000 nm.
Watanabe teaches an antiglare film with a transparent base (i.e., a base having a surface) with a textured surface and a cured layer on said textured surface; wherein the antiglare film of the invention should have a controlled slope of surface profile so as to have forward scattering properties (abstract, para 59-60, 62, 73, fig 1a).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antiglare films of Watanabe with the Antiglare films of Shim for antiglare films with forward scattering properties. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the transparent base to optimize the light scattering properties.
Regarding claim 2, Shim as modified by Schwalm and Watanabe suggests or would have otherwise renders obvious the composition and structure of the anti-glare film of the instant claims, so the embodiment of Shim as modified by Watanabe (i.e., coated film) would be deemed to possess an elongation at break determined according to DIN ISO 573-2 of ≥ 3.0 %. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claim 3 and 4, Shim teaches the anti-glare polymer film may comprise a polycarbonate substrate (i.e., thermoplastic uncoated film) (para 45) as does Watanabe (para 97).


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783